[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 96 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 98 
We are of the opinion that the judge, upon the trial, was correct in the construction which he gave to the description contained in the deed to the defendant; and that, in this view of the case, he committed no error in his refusal to submit to the jury the questions of fact propounded by the defendant's counsel, and in directing a verdict in favor of the plaintiffs. There is an apparent inconsistency in the language employed to designate the boundaries of the lot conveyed; but, taking into consideration the entire description, we think that the conclusion is warranted that the lot commenced upon the southerly line of Madison street, extended southerly 100 feet in depth, and actually contained 2,100 square feet of ground, as stated. No other construction can be placed upon the description to make out the quantity of land which the deed calls for, and which was obviously intended to be conveyed; and, while there are some views in the way of such interpretation, any other construction presents some formidable difficulties which cannot well be overcome. The defendant's counsel claims that this construction is in conflict with the well-established rule of law, which rests upon the legal presumption that all grants and conveyances are made with reference to an actual view of the premises by the parties thereto, as to its state and condition at the time, that courses, distances and quantities must yield to natural or artificial monuments or objects; and courses must be varied and distances varied so as to conform to the natural or ascertained objects or bounds called for by the grant. (Wendell v. ThePeople, 8 Wend., 183, 190.)
To apply the rule stated to the case under consideration, we must hold that the "mill-race" mentioned in the description is a fixed and known monument, which must control; and although the distances and the quantity of land within the lines defined are accurately stated, that the southern boundary of the lot extends beyond the one hundred feet named to the "northerly side of the mill-race," and this includes more land than the conveyance demands. We think this construction cannot be upheld, for the rule stated is not *Page 99 
inflexible, and has some exceptions. It applies with less force to monuments which are artificial than to natural and permanent objects; and when there is anything in the description which shows that the courses and distances are right in themselves, they will prevail, because the primary object in all cases is to carry out the intention of the parties; as, when it is apparent from the face of the deed that the intention was to convey a specific quantity of land, if the courses and distances given would include such quantity, and the description by monuments embrace more or less, the former should be followed. (Baldwin
v. Brown, 16 N.Y., 359; see, also, Townsend v. Hayt,
51 id., 656.) In the case at bar, it is manifest that the courses and distances were entirely correct, and would include the precise quantity of land named in the description, and which we have a right to assume was intended to be conveyed, thus making out a case directly within the exception last stated. The lines being so short as to be susceptible of entire accuracy, the description is to be regarded with great confidence as a means of ascertaining what was intended by the language. (3 Wn. on Real Property [4th ed.], 402, 403, §§ 39, 40.)
In The B.N.Y.  E.R.R. Co. v. Stigeler (61 N.Y., 348), which was an action of ejectment, in the opinion, after stating the rule as to monuments controlling courses and distances, and the names for the same, it is said, "but when it appears from the designation of quantity, or other elements of description that the courses and distances from a fixed and determined line, were intended to control monuments, then the latter shall be disregarded." It is entirely clear in the case at bar, that the intention was to convey a certain quantity, because that quantity is specified with exactitude, and the distances named only will produce it. The distances and the quantity must be regarded as unimportant, if they are not decisive and controlling; and to sanction the construction claimed by the defendant, it must be held that a single course, which is manifestly in conflict with these important elements, as well as the explicit declaration that the lot fronts *Page 100 
on Madison street, will nullify and render them superfluous and of no avail, and thus defeat the evident and expressed purpose of the parties as to the area of land which was intended to be conveyed. The authorities cited are adverse to any such construction, and fully sustain the ruling at the trial. As the remarks already made dispose of the question discussed, it is not essential to examine more critically certain language contained in the description to which our attention has been directed. There is no foundation for the position that the deed to the plaintiffs was void, because there was a possession by the defendant claiming under a title adverse to that of the grantor. The possession in such case must be under the claim of some specific title, and not a general assertion of ownership. (Crary v. Goodman, 22 N.Y., 170.)
It is not necessary to consider any other question raised, and the judgment must be affirmed.
All concur, except ALLEN, J., absent.
Judgment affirmed.